Citation Nr: 0312707	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-10 540	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for the 
residuals of a right ankle fracture.

3.  Entitlement to service connection for multiple 
joint pain, to include as due to an anthrax 
inoculation.

4.  Entitlement to service connection for ear 
infections, to include as due to an anthrax 
inoculation.

5.  Entitlement to service connection for 
headaches, to include as due to an anthrax 
inoculation.

6.  Entitlement to service connection for sexual 
dysfunction, to include as due to an anthrax 
inoculation.

7.  Entitlement to service connection for hypertension, to 
include as due to an anthrax inoculation.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had verified active duty service from June 3, 
1971 to October 18, 1971 and from January 15, 1991 to January 
22, 1991.  He also had unverified service in the National 
Guard and the Reserves.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Indianapolis, Indiana and Chicago, Illinois.  During the 
pendency of the appeal, the veteran's claims file was 
transferred to the Chicago RO.  The Board remanded the case 
to the RO in December 2000 for additional development.  

The Board notes that the veteran had been represented by a 
private attorney.  On May 1, 1998, however, his attorney 
submitted a statement indicating that he was withdrawing as 
the veteran's representative.  Since the veteran has not 
expressed a desire to appoint another representative, the 
Board will proceed without the veteran being represented.


REMAND

In an October 2000 statement, the veteran indicated that he 
wished to cancel his hearing request.  The following month, 
however, the veteran indicated that he changed his mind and 
wanted a travel Board hearing.  However, there is no 
indication in the record that a travel Board hearing was 
scheduled or that the veteran indicated that he wished to 
waive his right to a hearing.  Accordingly, this case is 
hereby REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO as soon as practicable, or, if 
specifically requested by the veteran, 
for a videoconference hearing.

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  The veteran is reminded that he has 
the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.




	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




